The Honorable Bobby Tullis State Representative Box 277 Mineral Springs, AR 71851
Dear Representative Tullis:
This is in response to your request for an opinion on the following question:
  Whether under Arkansas law a salaried and a certified county or municipal law enforcement officer may be elected to serve in the office of constable.
In the context of dual office holding, there are three categories of unlawful conflicts of interest: a constitutional conflict, a statutory conflict, and a conflict created by offices having incompatible duties. Byrd v. State, 240 Ark. 743,402 S.W.2d 121 (1966).
While a conclusive answer to this question would require consideration of the particular position involved, as a general matter there appears to be no constitutional or statutory provision precluding a county or municipal law enforcement officer from serving as constable. This office has previously opined that one person's service as both deputy sheriff and constable generally presents no unlawful conflict of interest.See Op. Att'y Gen. 90-051. Additionally, this office has previously opined that one person's service as both a municipal police officer and constable generally presents no unlawful conflict of interest. See Op. Att'y Gen 90-334. With regard to incompatibility of offices as a potential basis for a conflict, again, the particular position in question would have to be considered. It may be concluded as a general matter, however, that no conflict will arise so long as one position is not subordinate to the other and subject in some degree to the other's supervisory power. See generally Tappan v. HelenaFed. Savings  Loan Assn., 193 Ark. 1023, 104 S.W.2d 458 (1937).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
JW/WB:cyh